Brown, J.
The case is ruled by State v. Stang Tank Line, supra. Remission of all or part of a statutory penalty is beyond the trial court’s discretion where no such power has been given it by the legislature. It is immaterial whether the court “remits” or “suspends” the penalty; the sentence is not authorized by law and is void.
By the Court. — Judgment reversed, and cause remanded with instructions to the trial court to enter judgment in favor of plaintiff and against defendant for the penalty provided by sec. 85.91 (2b) (b), Stats., conformably to this opinion and for further proceedings according to law.